DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first via does not extend to the first side” per claim 4 and “wherein the second via does not extend to the fourth side” per claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the" in “the first dielectric” and “the second dielectric”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 – 17 are rejected due to dependency from claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6, 8 – 13, 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yosui (US 2020/0280117 A1).

Regarding Claim 1, Yosui discloses an interconnection for connecting a plurality of flex circuit boards (Fig 1-4), comprising: a first flex circuit board (101; [0047,0048,0053-0065]; “flexible”, “ground”, “signal”, “electrode”) having a first side (lower side of 101 in Fig 4) and a second side (upper side of 101 in Fig 4) opposite the first side; a second flex circuit board (201; [0047,0048,0053-0065]; “flexible”, “ground”, “signal”, “electrode”) having a third side (lower side of 201 in Fig 4) and a fourth side (upper side of 201 in Fig 4) opposite the third side; wherein the first flex circuit board (101) and the second flex circuit board (201) are physically coupled to each other in an overlap joint (see Fig 1,2,4) in which a portion of the second side (upper side of 101 in Fig 4) of the first flex circuit board (101) overlaps a portion of the third side (lower side of 201 in Fig 4) of the flex circuit board (201); wherein the first flex circuit board (101) comprises: a first signal line (SL1; [0053]); a first dielectric layer (11,12,13); and a first via (at V0; [0054]) extending through the first dielectric layer (11,12,13) at least from the first signal line (SL1) to the second side (upper side of 101 in Fig 4) of the first flex circuit board; wherein the second flex circuit board (201) comprises: a second signal line (SL2; [0056]); a second dielectric layer (21,22,23); and a second via (V0) extending through the second dielectric layer (21,22,23) at least from the second signal line (SL2) to the third side (lower side of 201 in Fig 4) of the second flex circuit board; and wherein the interconnection further comprises a signal pad (P1; [0054]) structure positioned in the overlap joint between the second side (upper side of 101 in Fig 4) of the first flex circuit board and the third side (lower side of 201 in Fig 4) of the second flex circuit board and electrically coupled ([0004-0006,0012,0021,0060-0063]) to the first via and the second via.

Regarding Claim 2, Yosui further discloses the interconnection (Fig 1-4), further comprising: a first signal pad (P1; [0051]) of the first flex circuit board that is electrically coupled ([0044,0046,0050,0054,0056]) to the first via (V0), a second signal pad (P4; [0049]) of the second flex circuit board that is electrically coupled ([0044,0046,0050,0054,0056]) to the second via (V0), and solder (S) that electrically and physically couples ([0004-0006,0012,0021,0060-0063]) the first signal pad (P1) to the second signal pad (P4).

Regarding Claim 3, Yosui further discloses the interconnection (Fig 1-4), wherein the first signal pad (P1) and the second signal pad (P4) have a circular structure ([0018]; “signal electrode pad are circular or substantially circular in plan view of the substrate”).
Regarding Claim 4, Yosui further discloses the interconnection (Fig 1-4), wherein the first via (V0) does not extend (see Fig 4) to the first side.

Regarding Claim 6, Yosui further discloses the interconnection (Fig 1-4), wherein the second via (V0) does not extend (see Fig 4) to the fourth side.

Regarding Claim 8, Yosui further discloses the interconnection (Fig 1-4), wherein the first flex circuit board (101) comprises a first ground layer (G12; [0054]) and a second ground layer (G11; [0054]), wherein the second flex circuit board (201) comprises a third ground layer (G21; [0056]) and a fourth ground layer (G22; [0056]), wherein the second ground layer (G11) is coupled by one or more solder connections (S) to the third ground layer (G21).

Regarding Claim 9, Yosui further discloses the interconnection (Fig 1-4), wherein the second flex circuit board (201) mirrors (see Fig 1,3,4; interpreted as imitates; 201 imitates or copies 101) the first flex circuit board (101).

Regarding Claim 10, Yosui further discloses the interconnection (Fig 1-4), wherein the interconnection comprises one or more ground pads (P2,P3; [0044,0049]) disposed at least partially around the first signal pad (P1).


Regarding Claim 11, Yosui discloses a method ([0061-0063]; “overlapped with each other, and heated and pressed by a hot bar or the like to be soldered”) for producing a flex circuit board interconnection (Fig 1-4), comprising: obtaining a first flex circuit board (101; [0047,0048,0053-0065]; “flexible”, “ground”, “signal”, “electrode”), the first flex circuit board having a first side (lower side of 101 in Fig 4) and a second side (upper side of 101 in Fig 4), the first flex circuit board comprising a first signal line (SL1; [0053]) and a first via (at V0; [0054]) extending through the first dielectric (11,12,13) at least from the first signal line (SL1) to the second side (upper side of 101 in Fig 4) of the first flex circuit board; obtaining a second flex circuit board (201; [0047,0048,0053-0065]; “flexible”, “ground”, “signal”, “electrode”), the second flex circuit board having a third side (lower side of 201 in Fig 4) and a fourth side (upper side of 201 in Fig 4), the second flex circuit board comprising a second signal line (SL2; [0056]) and a second via (V0) extending through the second dielectric (21,22,23) at least from the second signal line (SL2) to the third side (lower side of 201 in Fig 4) of the second flex circuit board; aligning the first flex circuit board (101) and the second flex circuit board (201) such that a signal pad (P1; [0054]) structure is positioned in an overlap joint (see Fig 4) between the second side (upper side of 101 in Fig 4) of the first flex circuit board and the third side (lower side of 201 in Fig 4) of the second flex circuit board; and coupling the at least the first via (V0) and at least the second via (V0) at the signal pad structure (P1; [0004-0006,0012,0021,0060-0063]).
Furthermore as no specific steps are provided, the Office reads this in the broadest sense to include manufacturing steps.

Regarding Claim 12, Yosui further discloses the method (Fig 1-4; [0061-0063]), wherein coupling at least the first via (V0) and the second via (V0) at the signal pad (P1) structure comprises coupling the first via and the second via using solder (S; [0004-0006,0012,0021,0060-0063]).
Furthermore as no specific steps are provided, the Office reads this in the broadest sense to include manufacturing steps.

Regarding Claim 13, Yosui further discloses the method (Fig 1-4; [0061-0063]), wherein the first via (V0) does not extend (see Fig 4) to the first side.
Furthermore as no specific steps are provided, the Office reads this in the broadest sense to include manufacturing steps.

Regarding Claim 15, Yosui further discloses the method (Fig 1-4; [0061-0063]), wherein the second via (V0) does not extend (see Fig 4) to the fourth side.
Furthermore as no specific steps are provided, the Office reads this in the broadest sense to include manufacturing steps.

Regarding Claim 17, Yosui further discloses the method (Fig 1-4; [0061-0063]), further comprising coupling ([0004-0006,0012,0021,0060-0063]) a ground layer  (G12; [0054]) of the first flex circuit board to a ground layer (G21; [0056]) of the second flex circuit board via a solder connection (S).
Furthermore as no specific steps are provided, the Office reads this in the broadest sense to include manufacturing steps.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yosui (US 2020/0280117 A1) as applied to claims 1 and 11 above, and further in view of Lee (US 2004/0150970 A1).


Regarding Claim 5, Yosui discloses the limitations of the preceding claim.
Yosui does not explicitly disclose wherein the first via extends from the second side through to the first side.
Lee teaches if a circuit board (Fig 4b) comprises: a signal line (at Layer 3); a first dielectric layer (11,12,13); and a first via (at 18) extending through the first dielectric layer (11,12,13) at least from the first signal line (at Layer 3) to a second side (upper side of Fig 4b) of the first flex circuit board, wherein the via (at 18) extends from the second side (upper side of Fig 4b) through to a first side (lower side of Fig 4b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Yosui, wherein the first via extends from the second side through to the first side as taught by Lee, in order to carry signals between modules, provide input/output connections on both sides of a board, route signal to different layers, and provide layer-to-layer connections (Lee, [0007-0009,0023,0025]).

Regarding Claim 7, Yosui discloses the limitations of the preceding claim.
Yosui does not explicitly disclose wherein the second via extends from the fourth side through to the third side.
Lee teaches if a circuit board (Fig 4b) comprises: a signal line (at Layer 3); a first dielectric layer (11,12,13); and a first via (at 18) extending through the first dielectric layer (11,12,13) at least from the first signal line (at Layer 3) to a second side (upper side of Fig 4b) of the first flex circuit board, wherein the via (at 18) extends from the second side (upper side of Fig 4b) through to a first side (lower side of Fig 4b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Yosui, wherein the second via extends from the fourth side through to the third side as taught by Lee, in order to carry signals between modules, provide input/output connections on both sides of a board, route signal to different layers, and provide layer-to-layer connections (Lee, [0007-0009,0023,0025]).

Regarding Claim 14, Yosui discloses the limitations of the preceding claim.
Yosui does not explicitly disclose wherein the first via extends from the second side through to the first side.
Lee teaches if a circuit board (Fig 4b) comprises: a signal line (at Layer 3); a first dielectric layer (11,12,13); and a first via (at 18) extending through the first dielectric layer (11,12,13) at least from the first signal line (at Layer 3) to a second side (upper side of Fig 4b) of the first flex circuit board, wherein the via (at 18) extends from the second side (upper side of Fig 4b) through to a first side (lower side of Fig 4b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Yosui, wherein the first via extends from the second side through to the first side as taught by Lee, in order to carry signals between modules, provide input/output connections on both sides of a board, route signal to different layers, and provide layer-to-layer connections (Lee, [0007-0009,0023,0025]).
Furthermore as no specific steps are provided, the Office reads this in the broadest sense to include manufacturing steps.
Regarding Claim 16, Yosui discloses the limitations of the preceding claim.
Yosui does not explicitly disclose wherein the second via extends from the fourth side through to the third side.
Lee teaches if a circuit board (Fig 4b) comprises: a signal line (at Layer 3); a first dielectric layer (11,12,13); and a first via (at 18) extending through the first dielectric layer (11,12,13) at least from the first signal line (at Layer 3) to a second side (upper side of Fig 4b) of the first flex circuit board, wherein the via (at 18) extends from the second side (upper side of Fig 4b) through to a first side (lower side of Fig 4b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Yosui, wherein the second via extends from the fourth side through to the third side as taught by Lee, in order to carry signals between modules, provide input/output connections on both sides of a board, route signal to different layers, and provide layer-to-layer connections (Lee, [0007-0009,0023,0025]).
Furthermore as no specific steps are provided, the Office reads this in the broadest sense to include manufacturing steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896